Appeal from a judgment of the County Court of Schenectady County (Drago, J.), rendered March 1, 2005, convicting defendant upon her plea of guilty of the crime of assault in the first degree.
Defendant was charged in an indictment with numerous counts of assault after she became involved in a physical altercation with a female outside a bar in the City of Schenectady, *804Schenectady County, and caused the victim serious injuries. She pleaded guilty to assault in the first degree in full satisfaction of the charges and waived her right to appeal. In accordance with the plea agreement, defendant was sentenced to five years in prison, to be followed by a five-year period of postrelease supervision. She now appeals.
Defendant’s sole challenge is to the severity of the sentence. However, inasmuch as the record reveals that defendant entered a knowing, voluntary and intelligent guilty plea and comprehensive waiver of her right to appeal, she is precluded from seeking further review (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Clow, 10 AD3d 803, 804 [2004]).
Cardona, P.J., Spain, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.